             Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 1 of 10




 1

 2

 3

 4

 5

 6                                                 THE HONORABLE JOHN C. COUGHENOUR

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   WASHINGTON CATTLEMEN’S
     ASSOCIATION,                                       Case No. 2:19-cv-00569-JCC
10
                          Plaintiff,
11
            v.                                          DEFENDANT-INTERVENORS’
12                                                      RESPONSE IN OPPOSITION TO MOTION
     UNITED STATES ENVIRONMENTAL                        TO CONSOLIDATE
13   PROTECTION AGENCY; ANDREW
     WHEELER, in his official capacity as
14   Administrator of the United States Environmental
     Protection Agency; UNITED STATES ARMY
15   CORPS OF ENGINEERS; and R.D. JAMES, in
     his official capacity as Assistant Secretary for
16   Civil Works, Department of the Army,

17                        Defendants,

18   PUGET SOUNDKEEPER ALLIANCE, IDAHO
     CONSERVATION LEAGUE, and SIERRA
19   CLUB,

20                        Defendant-Intervenors.

21
                                          INTRODUCTION
22
            Defendant-Intervenors Puget Soundkeeper Alliance, Sierra Club, and Idaho Conservation
23
     League (“Intervenor Conservation Groups”), oppose consolidation of this case with Puget
24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                           Earthjustice
     TO MOTION TO CONSOLIDATE                                                810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -1-                              Seattle, WA 98104
26                                                                           (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 2 of 10




 1   Soundkeeper Alliance v. U.S. Environmental Protection Agency, Case No. 2:20-cv-00950-JCC.

 2   The Intervenor Conservation Groups oppose consolidation because it will not promote clarity or

 3   economy for the Court or the parties. Rather, consolidation will unnecessarily complicate both

 4   cases and will be particularly prejudicial to the Intervenor Conservation Groups and the

 5   additional plaintiff in Case No. 2:20-cv-00950-JCC. 1

 6                                      BACKGROUND OF CASES

 7          While the two cases the U.S. Environmental Protection Agency and Army Corps of

 8   Engineers (the “Agencies”) seek to consolidate both involve the Navigable Waters Protection

 9   Rule, 85 Fed. Reg. 22,250 (Apr. 21, 2020), and the Agencies are defendants in both cases, the

10   similarity ends there. The nature and extent of the legal claims and the remedies sought differ

11   significantly between the cases, as do the parties.

12          A. The Cattlemen’s Case (Case No. 2:19-cv-00569-JCC)

13          With its complaint, the Washington Cattlemen’s Association (“Cattlemen”) challenge

14   several Agency actions—the 2015 Clean Water Rule, the repeal of the 2015 Clean Water Rule

15   (“Repeal Rule”), and the replacement of that rule with the Navigable Waters Protection Rule

16   (“Navigable Waters Rule”)—in 26 separate claims and 36 specific requests for relief. Dkt. No.

17   72. Cattlemen have recently voluntarily stayed their claims against the 2015 Clean Water Rule

18   and the Repeal Rule. See Dkt. No. 86. Cattlemen’s challenge to the Navigable Waters Rule is

19   grounded on their claim that only waters that are navigable-in-fact are protected under the Clean

20   Water Act and that, because the regulation may protect some intermittent streams and some

21   wetlands that are not physically connected on the surface in a “typical year” to a navigable-in-

22
     1
23    In addition to the Conservation Groups, there is an additional plaintiff party in Case No. 2:20-
     cv-00950-JCC, Mi Familia Vota, who is not a party in this case and who also opposes
24   consolidation. See Notice filed by plaintiffs in Case No. 2:20-cv-00950-JCC, Dkt. No. 39.

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                               Earthjustice
     TO MOTION TO CONSOLIDATE                                                    810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -2-                                  Seattle, WA 98104
26                                                                               (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 3 of 10




 1   fact water, the Navigable Waters Rule violates the Clean Water Act and the Constitution. Dkt.

 2   No. 72. More specifically, Cattlemen claim the Navigable Waters Rule exceeds the scope of the

 3   Clean Water Act, Id. ¶¶ 170, 184, 196, 205, and 217, and Cattlemen further claim that the

 4   Navigable Waters Rule violates the Commerce Clause, the Tenth Amendment, Article I, and the

 5   Due Process Clause of the U.S. Constitution, id. ¶¶ 231, 232, 241, and 250, and the non-

 6   delegation and void-for-vagueness constitutional doctrines, id. ¶ 241 and 250.

 7           Cattlemen moved for a preliminary injunction and the motion is pending. Dkt. No. 77.

 8   Cattlemen make an unusual argument as to remedies in their request for injunctive relief and the

 9   ultimate relief requested in the case. Customarily, a successful challenge to an agency rule

10   results in vacatur of the rule, reverting to the situation existing prior to the rule. Pollinator

11   Stewardship Council v. EPA, 806 F.3d 520, 530-31 (9th Cir. 2015) (citing Cal. Cmtys. Against

12   Toxics v. EPA, 688 F.3d 989, 994 (9th Cir. 2012); Allied-Signal, Inc. v. U.S. Nuclear Regulatory

13   Comm’n, 988 F.2d 146, 150-51 (D.C. Cir. 1993)). Alternatively, in some limited instances, if the

14   reviewing court finds it appropriate, the challenged rule remains in place during remand to the

15   agency for a new rulemaking. Id. Cattlemen are not satisfied with either of these approaches,

16   however, as a potential remedy. Cattlemen do not seek vacatur because they oppose all of the

17   earlier rules as well. Rather, Cattlemen seek to enjoin only “the offending provisions of the

18   Navigable Waters Rule,” Dkt. No. 72 at ¶ 73, effectively asking the Court to rewrite the

19   regulation to excise the portions Cattlemen object to and thereby limit application of the Clean

20   Water Act even further. See also, Dkt. No. 72 ¶¶ 25, 28, 31, and 34. In contrast, the remedy

21   sought by the plaintiffs in Case No. 2:20-cv-00950-JCC is simple vacatur of the Navigable

22   Waters Rule and the Repeal Rule. Case No. 2:20-cv-00950-JCC Dkt. No. 1.

23

24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                                   Earthjustice
     TO MOTION TO CONSOLIDATE                                                        810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -3-                                      Seattle, WA 98104
26                                                                                   (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 4 of 10




 1          As to parties, Cattlemen are not a party in the case brought by the nonprofit advocacy

 2   organizations, Case No. 2:20-cv-00950-JCC. The Intervenor Conservation Groups are plaintiffs

 3   in that case, but there is an additional plaintiff, Mi Familia Vota, who is not an intervenor in

 4   Cattlemen’s case. Mi Familia Vota, with the other plaintiffs, opposes consolidation. Case No.

 5   2:20-cv-00950-JCC, Dkt. No. 39. The case brought by the nonprofit advocacy organizations

 6   also has industry defendant-intervenors supporting the Agencies: American Petroleum Institute,

 7   American Forest & Paper Association, Edison Electric Institute, National Mining Association,

 8   and the National Stone, Sand, & Gravel Association. Case No. 2:20-cv-00950-JCC, Dkt. No. 8.

 9   There is also a pending Motion to Intervene as plaintiff by Patagonia Works. Case No. 2:20-cv-

10   00950-JCC, Dkt. No. 21.

11          None of the intervenor parties in Case No. 2:20-cv-00950-JCC is a party in this, the

12   Cattlemen’s, case and the Cattlemen’s claims are not part of any claims, either in defense of or in

13   challenges to, the Navigable Waters or Repeal Rules in Case No. 2:20-cv-00950-JCC.

14          B.      The Advocacy Groups’ Case (Case No. 2:20-cv-00950-JCC)

15          On June 22, 2020, Puget Soundkeeper Alliance, Sierra Club, Idaho Conservation League,

16   and Mi Familia Vota (“Plaintiff Advocacy Groups”) filed a case challenging the Navigable

17   Waters Rule and the Repeal Rule. Case No. 2:20-cv-00950-JCC, Dkt. No. 1. Unlike the

18   Cattlemen, the Advocacy Groups have not stayed any portion of their claims because they are

19   interdependent actions and claims with the same record and the plaintiffs seek vacatur of both

20   the Repeal Rule and the Navigable Waters Rule in order to return to the 2015 Clean Water Rule.

21   Case No. 2:20-cv-00950-JCC, Dkt. No. 1. As noted above, the Advocacy Groups’ Case No.

22   2:20-cv-00950-JCC includes a number of intervenor-defendants defending the Navigable Waters

23   Rule and a pending intervenor-plaintiff, none of whom are parties in this case.

24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                                 Earthjustice
     TO MOTION TO CONSOLIDATE                                                      810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -4-                                    Seattle, WA 98104
26                                                                                 (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 5 of 10




 1          In 2:20-cv-00950-JCC, the Plaintiff Advocacy Groups, in five causes of action, make

 2   claims against the Repeal Rule and the Navigable Waters Rule. Plaintiff Advocacy Groups

 3   assert that the Navigable Waters Rule excludes waters that are protected by the Act, and that

 4   both recent rules are contrary to the law and the entirety of the evidence before the Agencies,

 5   including the robust scientific record and the comments and direction of EPA’s Science

 6   Advisory Board. Case No. 2:20-cv-00950-JCC Dkt. No. 1¶¶ 84-96 and 106-111. The Plaintiff

 7   Advocacy Groups also make claims particular to the waste-treatment exemption, which creates a

 8   significant loophole in Clean Water Act protections, allowing waters to be used for the disposal

 9   of waste without regard to statutory requirements. Id. ¶¶ 98-105. The Cattlemen’s case involves

10   no claims regarding the waste-treatment exemption. Plaintiff Advocacy Groups have also given

11   notice of their intent to add claims regarding the Agencies’ failure to consult under the

12   Endangered Species Act (“ESA”) on either the Repeal Rule or the Navigable Waters Rule.

13   Declaration of Janette K. Brimmer, Exhibit A. The 60 day notice period for the ESA claims has

14   now expired and the Plaintiff Advocacy Groups are preparing to move forward with adding those

15   claims in Case No. 2:20-cv-00950-JCC. Brimmer Decl. There are no ESA issues in the

16   Cattlemen’s case. Finally, there are no constitutional claims at issue in the Plaintiff Advocacy

17   Groups’ case.

18                                             ARGUMENT

19   I.     EVEN IF THERE ARE SIMILARITIES BETWEEN CASES, COURTS MUST WEIGH
            THE POTENTIAL CONFUSION OR PREJUDICE THAT MAY RESULT FROM
20          CONSOLIDATION.

21          Under Federal Rule of Civil Procedure 42(a), a court considering consolidation should

22   assess whether consolidation would further judicial economy and hasten resolution of the case,

23   whether separate cases could yield inconsistent results, and the potential prejudice to any party

24   opposing consolidation. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008);

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                                Earthjustice
     TO MOTION TO CONSOLIDATE                                                     810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -5-                                   Seattle, WA 98104
26                                                                                (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 6 of 10




 1   In re Adams Apple, Inc., 829 F.2d 1484, 1487 (9th Cir. 1987); Huene v. U.S., 743 F.2d 703, 704

 2   (9th Cir. 1984); Williams v. Gage, 2018 WL 4608288 at*4 (W.D. Wash. 2018). Here, a number

 3   of these factors weigh against consolidation and none strongly supports it. There is no symmetry

 4   of parties and claims, consolidation will lead to confusion and unfair prejudice to the nonprofit

 5   conservation and advocacy organizations, and there is no danger of inconsistent results given that

 6   both cases are assigned to the same judge.

 7   II.    CONSOLIDATION WILL NOT BE MORE EFFICIENT, WILL NOT MAKE EITHER
            CASE MORE CLEAR, AND WILL PREJUDICE THE PLAINTIFF ADVOCACY
 8          GROUPS.

 9          A.      The Parties And Claims Differ Between The Two Cases.

10          While the two cases have some overlap, they are far from the same, with different parties

11   and divergent claims—claims that differ in both number and kind, the laws at issue, and the

12   requests for relief. See Background supra. In addressing the Clean Water Act claims made by

13   Cattlemen, the Court will be required to decide whether the Clean Water Act’s protections

14   extend only to waters that are navigable-in-fact. While the Intervenor Conservation Groups

15   dispute that claim, the Plaintiff Advocacy Groups’ (which include Mi Familia Vota) claims in

16   Case No. 2:20-cv-00950-JCC present the polar opposite claim that the Navigable Water Rule is

17   unlawfully narrow. Further, the Plaintiff Advocacy Groups’ claims are based not only on the

18   Clean Water Act, but Plaintiff Advocacy Groups also challenge the Repeal Rule and the

19   Navigable Waters Rule as contrary to the scientific evidence and the Agencies’ records, an issue

20   in which the Cattlemen have presented no interest or claim. 2 In the Cattlemen’s case, the

21   Intervenor Conservation Groups will have to respond to the constitutional claims, but those

22

23   2
      Again, Cattlemen have voluntarily placed their Repeal claims, which are not record-based, on
24   hold.

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                               Earthjustice
     TO MOTION TO CONSOLIDATE                                                    810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -6-                                  Seattle, WA 98104
26                                                                               (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 7 of 10




 1   claims do not have to be briefed or addressed in Case No. 2:20-cv-00950-JCC. Also, the various

 2   intervenor parties in Case No. 2:20-cv-00950-JCC have no interest in Cattlemen’s claims.

 3   Finally, the Plaintiff Advocacy Groups in Case No. 2:20-cv-00950-JCC will be briefing issues

 4   related to the waste-treatment exemption claims and ESA claims, issues in which the defendant-

 5   intervenors in Case No. 2:20-cv-00950-JCC are interested, but which are not part of Cattlemen’s

 6   case.

 7           The many differences between the two cases mean that consolidation will do little, if

 8   anything, to make briefing and resolution of the two cases more efficient or clear; indeed it risks

 9   confusing the issues with unnecessary complexities. Overall, lumping all of these claims and

10   arguments together into an enormous brief—and it will have to be enormous to address all of the

11   issues and claims in the two very different cases—will unnecessarily complicate matters for the

12   court and parties.

13           The Agencies’ claim that having all the issues briefed in one big summary judgment

14   proceeding with multiple parties is somehow more efficient for the Court is misguided. The

15   Court will have to decide each distinct issue whether the cases are consolidated or not;

16   consolidation would not result in more efficient resolution of the many issues in the two cases.

17   The Agencies’ statement that they will strive to ensure coordinated briefing with the other parties

18   also does not dictate consolidation. Coordinated and orderly briefing schedules can and should

19   occur regardless of consolidation. The supposed efficiencies of engaging in one gigantic briefing

20   exercise—as opposed to allowing the two cases to proceed separately with their own distinct

21   briefing—are illusory.

22

23

24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                                Earthjustice
     TO MOTION TO CONSOLIDATE                                                     810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -7-                                   Seattle, WA 98104
26                                                                                (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 8 of 10




 1          B.      Consolidation Will Prejudice The Non-Profit Conservation And Advocacy
                    Groups.
 2
            Forcing the nonprofit Conservation and Advocacy Groups to brief all the Clean Water
 3
     Act, constitutional law, and remedy issues in the Cattlemen’s case together with the distinct
 4
     Clean Water Act, record, waste-treatment exemption, and ESA issues in Case No. 2:20-cv-
 5
     00950-JCC will result in long and unnecessarily complicated briefs. The Plaintiff Advocacy
 6
     Groups should not have their important and primary claims forced into a different frame or
 7
     lumped in with Cattlemen’s claims, which are very different in kind.
 8
            Further, only the nonprofit Conservation and Advocacy Groups, particularly the Plaintiff
 9
     Advocacy Groups in Case No. 2:20-cv-00950-JCC, are put in this position. It is likely the
10
     Agencies’ defenses will be substantially similar, certainly on the Clean Water Act claims, so the
11
     Agencies will not be put in the same position as the Conservation and Advocacy Groups.
12
     Cattlemen are not intervenors in Case No. 2:20-cv-00950-JCC, so they will not need to brief
13
     issues in that case. The intervenors in Case No. 2:20-cv-00950-JCC are not involved in the
14
     Cattlemen’s case and will not need to brief the array of constitutional and navigable-in-fact
15
     claims and arguments in the Cattlemen’s case. Only the Conservation Groups/Plaintiff
16
     Advocacy Groups will be put in the position of, and be prejudiced by, having to address the
17
     myriad arguments and claims that will stem from pushing these two cases together. The lopsided
18
     impact on the non-profit advocacy organizations, in particular, outweighs whatever benefit the
19
     Agencies believe they will get from filing a single brief. Rule 42(a) does not dictate imposing
20
     that kind of lopsided burden on one party for the benefit of another.
21
            C.      Separate Briefing Will Help Lessen Prejudice In The Event Of Consolidation.
22
            At a minimum, should the Court decide to consolidate the cases, the Intervenor
23
     Conservation Groups and the Plaintiff Advocacy Groups in Case No. 2:20-cv-00950 JCC request
24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                               Earthjustice
     TO MOTION TO CONSOLIDATE                                                    810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -8-                                  Seattle, WA 98104
26                                                                               (206) 343-7340
              Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 9 of 10




 1   that briefing proceed separately in an effort to control the length and complexity of the briefs and

 2   to help keep confusion between the issues to a minimum. Separate briefing will allow the parties

 3   to address only the issue in which they are engaged and in a manner that avoids much of the

 4   unnecessary complexity that will occur in one large consolidated brief and will avoid the

 5   prejudice to the Conservation and Plaintiff Advocacy Groups inherent in consolidation.

 6                                            CONCLUSION

 7          While the case law does not require perfect symmetry for consolidation, these cases are

 8   quite different and the impact and prejudice of consolidation would fall lopsidedly on the

 9   Intervenor Conservation Groups/Plaintiff Advocacy Groups. The Intervenor Conservation

10   Groups respectfully request that the Court deny the Motion to Consolidate.

11          Respectfully submitted this 14th day of September, 2020.

12                                                         /s/ Janette K. Brimmer
                                                           Janette K. Brimmer, WSB # 41271
13                                                         EARTHJUSTICE
                                                           810 Third Avenue, Suite 610
14                                                         Seattle, WA 98104
                                                           (206) 343-7340
15                                                         jbrimmer@earthjustice.org

16                                                         Anna Sewell, WSB # 48736
                                                           EARTHJUSTICE
17                                                         1001 G Street NW, Suite 1000
                                                           Washington, D.C. 20001
18                                                         (202) 667-5233
                                                           asewell@earthjustice.org
19
                                                           Counsel for Defendant-Intervenors Puget
20                                                         Soundkeeper Alliance, Sierra Club, and
                                                           Idaho Conservation League
21

22

23

24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                                Earthjustice
     TO MOTION TO CONSOLIDATE                                                     810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -9-                                   Seattle, WA 98104
26                                                                                (206) 343-7340
             Case 2:19-cv-00569-JCC Document 90 Filed 09/14/20 Page 10 of 10




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on September 14, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of this filing

 4   to the attorneys of record and all registered participants.

 5   DATED: September 14, 2020

 6                                                  /s/ Janette K. Brimmer
                                                    Janette K. Brimmer
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT-INTERVENORS’ RESPONSE IN OPPOSITION                             Earthjustice
     TO MOTION TO CONSOLIDATE                                                  810 Third Ave., Suite 610
     (No. 2:19-cv-00569-JCC)                -10-                               Seattle, WA 98104
26                                                                             (206) 343-7340
